Citation Nr: 1014187	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In May 2008, the RO granted service connection for 
a bilateral hearing loss with a noncompensable evaluation.  
In June 2008, the Veteran requested an increased rating 
asserting that the hearing loss had worsened in severity.  
The Board liberally construes communications from appellants.  
In this case, the Veteran's statement, 2 months after the 
grant of service connection is construed as a notice of 
disagreement with the rating assigned in that decision.  A 
July 2008 rating decision continued the noncompensable 
rating.  


FINDING OF FACT

The service-connected bilateral hearing loss is manifested by 
average pure tone thresholds of 26.25 decibels in the right 
ear and 37.5 decibels in the left ear, with speech 
recognition ability of 96 percent correct for the right ear 
and 88 percent correct for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In April 2008, the RO notified the Veteran of the type of 
evidence necessary to substantiate his claim for service 
connection, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The April 2008 letter also provided 
notice regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Following his 
June 2008 request for a higher rating, the RO, in June 2008, 
sent the Veteran additional notice as to what was needed to 
substantiate his claim for a higher rating, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
This notice was provided before the adjudication of his claim 
in July 2008.  VA has complied with the notice requirements 
of VCAA and has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand 
for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and a medical 
opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(d) (2009).  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85, Code 6100 (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Service connection was granted on the findings of a private 
audiologist in March 2008.  He reported pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
30
30
35
32.5
Left
35
35
45
55
42.5

Speech audiometry revealed speech recognition ability of 92 
percent correct for the right ear and 84 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

On the authorized VA audiological evaluation, in September 
2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
25
25
35
26.25
Left
45
35
25
45
37.5

Speech audiometry revealed speech recognition ability of 96 
percent correct for the right ear and 88 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

The record also contains extensive VA clinical notes.  These 
primarily deal with other disabilities.  An April 2008 note 
reflects that complaints of ear pain were treated with 
irrigation for impacted cerumen.  Afterwards, the Veteran's 
tympanic membranes were seen to be intact and pearl gray.  
The notes do not provide information to rate the disability 
nor do they indicate that it has any significant impact on 
the Veteran's functioning.  

Conclusion

While the Veteran may feel that the severity of his hearing 
loss warrants a compensable rating, the findings of the 
trained medical professionals, using calibrated equipment and 
established tests procedures, are significantly more 
probative in determining the extent of the disability and 
whether the criteria for a higher rating have been met.  In 
this case, both private and VA audiologist have reported 
findings consistent with a noncompensable rating.  These 
medical findings form the preponderance of evidence in this 
case.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the hearing loss manifestations are adequately 
evaluated under the rating schedule.  The evidence does not 
present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected hearing loss has resulted in any interference with 
employment.  There is certainly no evidence that it produces 
a marked level of interference with employment, as required 
for consideration of an extraschedular evaluation.  
Similarly, there is no evidence that the hearing loss has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the hearing loss does not by itself or together with 
other service-connected disabilities render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  


ORDER

An initial compensable disability rating for a bilateral 
hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


